  Case 14-01574         Doc 86     Filed 02/06/19 Entered 02/06/19 09:15:03              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-01574
         Megan F Parr

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/20/2014.

         2) The plan was confirmed on 06/16/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/04/2014, 12/08/2015.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/08/2018.

         6) Number of months from filing to last payment: 58.

         7) Number of months case was pending: 61.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $2,935.00.

         10) Amount of unsecured claims discharged without payment: $70,375.23.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-01574               Doc 86          Filed 02/06/19 Entered 02/06/19 09:15:03                     Desc Main
                                                Document Page 2 of 4



Receipts:

          Total paid by or on behalf of the debtor                      $20,408.00
          Less amount refunded to debtor                                   $753.31

NET RECEIPTS:                                                                                             $19,654.69


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                           $4,000.00
    Court Costs                                                                         $0.00
    Trustee Expenses & Compensation                                                   $795.86
    Other                                                                               $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                           $4,795.86

Attorney fees paid and disclosed by debtor:                               $0.00


Scheduled Creditors:
Creditor                                                 Claim         Claim            Claim       Principal      Int.
Name                                           Class   Scheduled      Asserted         Allowed        Paid         Paid
Afni, Inc.                                 Unsecured         800.00           NA              NA            0.00       0.00
ARMOR SYSTEMS CORP                         Unsecured         517.00           NA              NA            0.00       0.00
Arnoldharris (Original Creditor:04 Illin   Unsecured         285.00           NA              NA            0.00       0.00
Citi Auto                                  Unsecured           0.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU             Unsecured      2,730.00       2,728.24        2,728.24        272.82        0.00
COMMONWEALTH EDISON                        Unsecured         615.00        215.66          215.66          21.57       0.00
DIRECTV                                    Unsecured            NA         241.99          241.99          24.20       0.00
Fidelity Creditor Svc (Original Creditor   Unsecured      5,246.00            NA              NA            0.00       0.00
Fstampay-Mermaclse Acq                     Unsecured           0.00           NA              NA            0.00       0.00
Fstampay-Mermaclse Acq                     Unsecured           0.00           NA              NA            0.00       0.00
GECRB/JCP                                  Unsecured         680.00           NA              NA            0.00       0.00
GREATER CHICAGO FINANCE                    Secured        1,885.00           0.00        2,518.41      2,518.41     379.67
GREATER CHICAGO FINANCE                    Unsecured      4,779.00       2,825.37        2,825.37        282.54        0.00
IL DEPT OF REVENUE                         Priority             NA         999.00          999.00        999.00        0.00
IL STDEPARTMENT OF REV                     Unsecured         750.00           NA              NA            0.00       0.00
IL STDEPARTMENT OF REV                     Priority          250.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE                   Priority       5,000.00           0.00            0.00           0.00       0.00
INTERNAL REVENUE SERVICE                   Unsecured     21,000.00     13,553.83        13,553.83      1,355.38        0.00
ISAC                                       Unsecured           0.00           NA              NA            0.00       0.00
ISAC                                       Unsecured           0.00           NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC              Unsecured            NA         391.67          391.67          39.17       0.00
Lease Finance Group Ll                     Unsecured         231.00           NA              NA            0.00       0.00
Lease Financial Groupl                     Unsecured         349.00           NA              NA            0.00       0.00
MACYS DSNB                                 Unsecured           0.00           NA              NA            0.00       0.00
MEDICAL BUSINESS BUREAU                    Unsecured      3,657.00            NA              NA            0.00       0.00
Midland Funding                            Unsecured         580.00           NA              NA            0.00       0.00
MIDLAND FUNDING LLC                        Unsecured           0.00        584.26          584.26          58.43       0.00
MIDLAND FUNDING LLC                        Unsecured      1,036.00       1,037.82        1,037.82        103.78        0.00
NCEP LLC                                   Unsecured      4,557.00       6,975.14        6,975.14        697.51        0.00
NCEP LLC                                   Unsecured     24,646.00     31,732.30        31,732.30      3,173.23        0.00
NCO FINANCIAL SYSTEMS                      Unsecured         242.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-01574      Doc 86      Filed 02/06/19 Entered 02/06/19 09:15:03                    Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim           Claim         Claim       Principal        Int.
Name                             Class    Scheduled        Asserted      Allowed        Paid           Paid
Peoples Engy                  Unsecured           0.00             NA           NA            0.00         0.00
Peoples Engy                  Unsecured           0.00             NA           NA            0.00         0.00
Peoples Engy                  Unsecured           0.00             NA           NA            0.00         0.00
PORTFOLIO RECOVERY ASSOC      Unsecured         492.00             NA           NA            0.00         0.00
PORTFOLIO RECOVERY ASSOC      Unsecured         492.00             NA           NA            0.00         0.00
PRA RECEIVABLES MGMT          Unsecured           0.00          491.69       491.69          49.17         0.00
ROCKFORD MERCANTILE AGENCY    Unsecured         180.00          180.00       180.00          18.00         0.00
SANTANDER CONSUMER USA        Unsecured           0.00            0.00         0.00           0.00         0.00
SPRINT NEXTEL                 Unsecured         800.00          905.69       905.69          90.57         0.00
TRIAD FINANCIAL CORP          Unsecured           0.00             NA           NA            0.00         0.00
US DEPT OF ED FEDLOAN         Unsecured      4,724.00         4,733.50     4,733.50      4,733.50          0.00
US DEPT OF EDUCATION          Unsecured           0.00             NA           NA            0.00         0.00
US DEPT OF EDUCATION          Unsecured           0.00             NA           NA            0.00         0.00
US DEPT OF EDUCATION NELNET   Unsecured           0.00             NA           NA            0.00         0.00
VERIZON                       Unsecured         700.00          418.82       418.82          41.88         0.00


Summary of Disbursements to Creditors:
                                                            Claim            Principal               Interest
                                                          Allowed                Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00              $0.00                  $0.00
      Mortgage Arrearage                                     $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                            $2,518.41          $2,518.41                $379.67
      All Other Secured                                      $0.00              $0.00                  $0.00
TOTAL SECURED:                                           $2,518.41          $2,518.41                $379.67

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00               $0.00                  $0.00
       Domestic Support Ongoing                             $0.00               $0.00                  $0.00
       All Other Priority                                 $999.00             $999.00                  $0.00
TOTAL PRIORITY:                                           $999.00             $999.00                  $0.00

GENERAL UNSECURED PAYMENTS:                          $67,015.98           $10,961.75                   $0.00


Disbursements:

       Expenses of Administration                            $4,795.86
       Disbursements to Creditors                           $14,858.83

TOTAL DISBURSEMENTS :                                                                       $19,654.69




UST Form 101-13-FR-S (09/01/2009)
  Case 14-01574         Doc 86      Filed 02/06/19 Entered 02/06/19 09:15:03                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/06/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
